COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Collins Asset Group, LLC as successor in interest to CTX Mortgage
                           Company, LLC v. James Evans

Appellate case number:     01-21-00333-CV

Trial court case number: 1150533

Trial court:               County Civil Court at Law No. 3 of Harris County

         This is an appeal from a take-nothing judgment signed on May 11, 2021. The judgment
states that trial proceeded on May 10, 2021 without a jury. Although the clerk’s record has been
filed, the reporter’s record has not been filed and is not due until September 8, 2021.
        Appellant’s brief is not due until the complete record has been filed. See TEX. R. APP. P.
38.6(a). Appellant has filed a motion for extension of time to file appellant’s brief, but this motion
is premature because appellant’s brief is not yet due.
       Accordingly, the Court denies this motion as premature.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ____July 20, 2021____